—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 22, 1999, which, inter alia, granted defendant’s motion for summary judgment dismissing plaintiffs first cause of action for specific performance and to vacate the notice of pendency, and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
The motion court properly dismissed plaintiffs cause of action for specific performance since the contract for the sale of the condominium, never having been executed by the owner, was not binding upon him (see, Fatoullah v Schneider, 103 AD2d 957). Moreover, even if the unexecuted contract had been ratified by the owner (see, Williams v Cohn, 51 AD2d 1031), no evidence was presented that plaintiff was ready, willing and able to close title on November 1, 1997 (see, Huntington Min. Holdings v Cottontail Plaza, 60 NY2d 997, 998). Concur— Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.